TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00173-CV


                              In re MasTec North America, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator MasTec North America, Inc. has filed a petition for writ of mandamus

and an Opposed Motion for Immediate Temporary Relief. See Tex. R. App. P. 52.1, 52.10(a).

We grant the motion and temporarily stay enforcement of the trial court’s March 10, 2021 and

March 22, 2021 discovery orders pending further order of this Court. See id. 52.10(b). The

Court orders the real party in interest to file a response to the petition for writ of mandamus on

or before April 26, 2021.

               It is ordered on April 16, 2021.



Before Justices Goodwin, Triana, and Kelly